UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

LAFAYETTE DIVISION
JAMES R. FRANCIS 1 CIVIL ACTION NO. 17-0290
VERSUS IUDGE DONALD E. WALTER
S'I`ATE OF LOUISIANA MAGISTRATE ]UDGE HANNA
ORDER

Before the Court is a pro se motion filed by petitioner, James R. Francis (“Francis”),
entitled Application for Writ of Coram Nobis or Audita Querela. [Rec. Doc. 24]. Francis is
serving a life sentence for second~degree murdcr. [Rec. Doc. 21]. Francis previously filed a
petition for habeas relief pursuant to 28 U.S.C. § 2254, which was denied on the merits [Rec.
Doc. 23]. ln his current motion, Francis argues that he may seek collateral relief from his
conviction via a writ of coram nobis or writ of audita querela [Rec. Doc. 24].

“'l`he writ of coram nobis is an ancient common-law remedy designed to correct errors of
fact.” Urrr.`ted States v. Denedo, 556 U.S. 904, 910, 129 S.Ct. 2213, 2220 (1954). While
considered an “extraordinary remedy” the writ provides an avenue for an individual who is no
fonger in custody to petition for his conviction to be vacated “where the petitioner can
demonstrate civil disabilities as a consequence of the criminal conviction, and that the challenged
error is of sufficient magnitude to justify the extraordinaty relief.” Jimenez v. Trominski, 91 F.3d
767, 768 (Sth Cir. 1996). The writ is only available “to correct errors resulting in a complete
miscarriage ofjustice.” Id. Persons still in custody must look to 28 U.S.C. § 2254 or 28 U.S.C.
§ 2255 for relief, and cannot tile a writ of coram nobis to avoid the statutory restrictions
contained in those sections See Owens v. Boyd, 235 F.3d 356, 360 (7th Cir. 2000) (citing, Fe!fcer

v. Ttrrpin, 518 U.S. 651, 662, 116 S.Ct. 2333 (1996)). “[E}very collateral attack by a state

prisoner on a final judgment of conviction necessarily depends on § 2254,” and cannot be
circumvented by citing some other statute. See fd. As noted above, Francis previously filed a
petition for habeas relief pursuant to 28 U.S.C. § 2254, which was denied on the merits [Rec.
Doc. 23]. Francis is still in custody, and therefore cannot seek an alternate avenue for relief
under a writ of coram nobis. See Vargas v. Um.'red Stares, No. 15-0046, 2015 WL 853200, *2
(W.D. Tex. Feb. 25, 2015).

“[A} writ of audita querela is used to challenge a judgment that was correct at the time it
was rendered but which is made infirm by matters that arose after its rendition.” United Slates v.
Mfli'er, 499 F.Sd 484, 487 (Stli Cir. 2010). While abolished in civil cases, the writ of audita
querela may apply in criminal matters where a legal objection arises subsequent to a judgment
See id. at 488. However, “the writ is only available where the legal objection raised cannot be
brought pursuant to any other post-conviction remedy.” Ia'. Moreover, a petitioner’s inability to
meet the requirements necessary to file a successive 2254 or 2255 motion does not make reiief
under either section unavailable See Unfted Sz,‘ates v. Ford, 372 F. App’x 545 (Sth Cir. 2010);
see also Mason v. Stephens, No. 15-1826, 2015 WL 4741034, *1-2 (S,D. Tex. Aug. lO, 2015).
Accordingly, Francis cannot utilize a writ of audita querela to reassert his claims regarding
ineffective assistance of counsel

For the foregoing reasons, Francis’ motion entitled Application for Writ of Coram Nobis
or Audita Querela [Rec. Doc. 24] is hereby DENIED.

THUS DONE AND SIGNED, this lOth day of De ember, 2018

// ’@Mt/ 3/(/¢>*@

DO`N/ALD E WALTER
UNIIED sTATEs DIs'rRlcT JUDGE

 

